         Case 2:20-cv-01443-AKK Document 4 Filed 10/15/20 Page 1 of 8                     FILED
                                                                                 2020 Oct-15 PM 04:20
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

DEKORRIE K. BELL,                         )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )           Civil Action Number
                                          )           2:20-cv-01443-AKK
CAPS DOWNTOWN                             )
BIRMINGHAM, AL.,                          )
                                          )
       Defendant.

                          MEMORANDUM OPINION

      DeKorrie K. Bell, proceeding pro se, commenced this action against City

Action Partnership (“CAP”), a non-profit agency that promotes public safety in

downtown Birmingham, Alabama. Essentially, Bell alleges that CAP employees

violated her civil rights by refusing to assist her after she slipped and fell near a

downtown bus stop. See doc. 1 at 3, 8. Bell says she spent “three hours on the cold

ground” after falling while carrying her suitcase to the bus stop. Id. at 8. She was

on crutches at the time due to a recent heel fracture for which she was allegedly

“deemed total[ly] disabled.” Id. After a bystander alerted CAP to the situation, two

CAP employees approached Bell and asked her to leave. Id. At that point, Bell

walked to the bus stop but fell twice more, twisting her ankle in the process, before

ultimately boarding the bus. Id. Consequently, Bell says she spent the next two

days in the emergency room. Id. Based on these allegations, Bell asserts claims for
         Case 2:20-cv-01443-AKK Document 4 Filed 10/15/20 Page 2 of 8




punitive damages in the amount of $350,000 against CAP “for [negligence] and

conspiracy to obstruct justice.” Id. at 5.

                                             I.

      This action is before the court on Bell’s motion for leave to proceed in forma

pauperis and appoint counsel, doc. 2, and her motion for discovery, doc. 3. Bell’s

motion for leave to proceed in forma pauperis is due to be granted to the extent that

she seeks to commence this action without prepayment of fees. Her request for

appointment of counsel is due to be denied, however. Bell indicated in her request

for counsel that Legal Aid Services declined to represent her. Doc. 2 at 3. Because

she cannot afford representation herself, Bell asks the court to appoint an attorney

for her. Id. at 1. But “[a]ppointment of counsel in a civil case . . . is a privilege that

is justified only by exceptional circumstances, such as where the facts and legal

issues are so novel and complex as to require the assistance of a trained practitioner.”

Fowler v. Jones, 899 F.2d 1088, 1096 (11th Cir. 1990). Indeed, “there is no

constitutional or statutory right to effective assistance of counsel on a civil case.”

Mekdeci v. Merrell Nat. Labs., 711 F.2d 1510, 1522 (11th Cir. 1983). Based on the

court’s review of Bell’s complaint, doc. 1, the factual and legal questions in this case

are insufficiently complex to require appointment of counsel. If Bell cannot obtain




                                             2
         Case 2:20-cv-01443-AKK Document 4 Filed 10/15/20 Page 3 of 8




counsel independently, the court encourages her to reach out to local bar

associations 1 to find attorneys with experience handing similar claims.

                                           II.

      The court next considers whether Bell’s complaint warrants proceeding to

discovery. Under 28 U.S.C. § 1915, district courts must dismiss the complaint of

any plaintiff proceeding in forma pauperis if the complaint “(i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C.

§ 1915(e)(2)(B)(i)–(iii). “A claim is frivolous if it is without arguable merit either

in law or fact.” Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001). The standard

governing dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6) applies equally to § 1915(e)(2)(B)(ii). Alba v. Montford, 517 F.3d 1249,

1252 (11th Cir. 2008).

      As explained below, Bell may have legitimate grievances against CAP, but

the grievances she identifies in her complaint fail to state a claim because they do

not implicate a right under the Constitution or federal law. Therefore, her claims are

due to be dismissed without prejudice.




1
 Such organizations include the Birmingham Bar Association, the Birmingham chapter of the
Federal Bar Association, or the Alabama State Bar Association.
                                           3
         Case 2:20-cv-01443-AKK Document 4 Filed 10/15/20 Page 4 of 8




                                         A.

      Under Rule 12(b)(6), a complaint should be dismissed if it lacks “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic v.

Twombly, 550 U.S. 544, 570 (2007)). The court must accept “the allegations in the

complaint as true and construe them in the light most favorable to the

plaintiff.” Hunt v. Aimco Props., L.P., 814 F.3d 1213, 1221 (11th Cir. 2016). “[A]

legal conclusion couched as a factual allegation” need not be accepted as true,

however. Wood v. Moss, 572 U.S. 744, 755 n.5 (2014) (citing Iqbal, 556 U.S. at

678). This inquiry is a “context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

      As a pro se litigant, Bell is entitled to a more forgiving review. “Pro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys

and will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d

1262, 1263 (11th Cir. 1998). But “this leniency does not give a court license to serve

as de facto counsel for a party or to rewrite an otherwise deficient pleading in order

to sustain an action.” GJR Investments, Inc. v. Cty. of Escambia, Fla., 132 F.3d

1359, 1369 (11th Cir. 1998) (citations omitted). In other words, the court cannot

disregard the federal pleading standards simply because Bell cannot afford counsel.

See Brown v. Crawford, 906 F.2d 667, 670 (11th Cir. 1990).


                                          4
           Case 2:20-cv-01443-AKK Document 4 Filed 10/15/20 Page 5 of 8




                                                   B.

        Notwithstanding her status as a pro se litigant, Bell fails to state a plausible

federal claim for which relief can be granted. Bell contends that the claims in her

complaint involve constitutional or federal questions warranting the exercise of this

court’s jurisdiction. See doc. 1 at 3. Specifically, she asserts claims of a “conspiracy

to cover up a crime,” a “hate crime,” and “ordinary negligence.” Id. Bell does not

cite any federal statutes, treaties, or constitutional provisions to support that

contention. See id. Although an alleged conspiracy and hate crime may implicate

federal criminal laws, no private right of action exists to enforce those laws, which

precludes Bell from seeking redress for these violations in federal court.

        Under a liberal construction of her complaint, however, Bell seems to assert

negligence claims against CAP under 42 U.S.C. § 1983. To state a plausible claim

under § 1983, a plaintiff must allege “(1) a violation of a constitutional right; and (2)

that the alleged violation was committed by a person acting under the color of state

law or a private individual who conspired with state actors.” Melton v. Abston, 841

F.3d 1207, 1220 (11th Cir. 2016) (citations omitted). Even assuming that CAP is

subject to challenge under § 1983,2 Bell’s complaint must be dismissed because she

has not plausibly alleged that CAP violated her constitutional rights.


2
  It is unclear at this early stage whether CAP is a state-operated entity or is instead a private entity
granted jurisdiction over maintaining public safety in downtown Birmingham. Plaintiffs can
clearly assert § 1983 claims against the former, but “[o]nly in rare circumstances can a private
                                                   5
           Case 2:20-cv-01443-AKK Document 4 Filed 10/15/20 Page 6 of 8




        Bell alleges that CAP’s employees engaged in “ordinary negligence” by

failing to assist her after multiple falls. Doc. 1 at 3. She says that this purported

negligence felt like “a personal attack or something just to stand ther[e] []idle and

see someone hurting and struggling to [the] bus stop with no remorse or

compassion.” Id. at 9. To the extent that these statements assert a § 1983 claim for

an alleged violation of her Fourteenth Amendment right to due process based on

CAP’s negligence, Bell has not alleged a deprivation of a constitutionally-protected

liberty or property interest.3

        The Supreme Court has made clear that “the Due Process Clause is simply not

implicated by a negligent act of an official causing unintended loss of or injury to

life, liberty, or property.” Daniels v. Williams, 474 U.S. 327, 328 (1986) (emphasis

in original). Rather, this guarantee has been historically “applied to deliberate

decisions of government officials to deprive a person of life, liberty, or property.”

Id. at 331 (emphasis in original). In other words, “[n]ot every action by a state actor



party be viewed as a ‘state actor’ for section 1983 purposes.” Harvey v. Harvey, 241 F.3d 1341,
1347 (11th Cir. 1992). However, one of those circumstances is when “the private parties
performed a public function that was traditionally the exclusive prerogative of the State.” Rayburn
v. Hogue, 241 F.3d 1341, 1347 (11th Cir. 2001) (quotation omitted). Because CAP appears to
provide a traditional public function of policing the downtown area, and because Bell would not
have stated a claim regardless of whether CAP is a state actor, the court assumes without deciding
that CAP is subject to suit under § 1983.
3
 To plead a plausible civil rights claim for an alleged violation of a right to due process, a plaintiff
must allege “(1) a deprivation of a constitutionally-protected liberty or property interest; (2) state
action; and (3) constitutionally-inadequate process.” Grayden v. Rhodes, 345 F.3d 1225, 1232
(11th Cir. 2003) (citation omitted).
                                                   6
         Case 2:20-cv-01443-AKK Document 4 Filed 10/15/20 Page 7 of 8




that results in a loss of liberty under the Due Process Clause gives rise to liability

under § 1983.” Porter v. White, 483 F.3d 1294, 1307 (11th Cir. 2007). Thus,

“liability for negligently inflicted harm is categorically beneath the threshold of

constitutional due process.” Cty. of Sacramento v. Lewis, 523 U.S. 833, 849 (1998).

So, although the court is sympathetic to Bell’s serious allegations, she is not entitled

to relief in federal court for her ordinary negligence claim.

                                               IV.

      When a more carefully drafted complaint might state a claim, a pro se plaintiff

“must be given at least one chance to amend the complaint before the district court

dismisses the action with prejudice.” Woldeab v. Dekalb Cty. Bd. of Educ., 885 F.3d

1289, 1291 (11th Cir. 2018) (quotation omitted). But a court may properly dismiss

a pro se plaintiff’s complaint if “a more carefully drafted complaint could not state

a claim.” Id. (quotation omitted). Here, the deficiencies described above establish

that Bell could not state a plausible claim for federal relief even with an amended

complaint. This is not a case where the court is required to give Bell an opportunity

to amend because “[m]ore specific allegations . . . would [remedy] the pleading

problems” contained in her complaint. Id. at 1292. Instead, amendment here would

be futile. Thus, the court will dismiss Bell’s federal claims, without prejudice,

without giving her another chance to amend her complaint. A separate order will be

issued contemporaneously with this Memorandum Opinion.


                                           7
  Case 2:20-cv-01443-AKK Document 4 Filed 10/15/20 Page 8 of 8




DONE the 15th day of October, 2020.


                             _________________________________
                                      ABDUL K. KALLON
                               UNITED STATES DISTRICT JUDGE




                               8
